  Case 18-34450      Doc 24    Filed 03/01/19 Entered 03/04/19 07:17:35                Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )               BK No.:      18-34450
GRZEGORZ KUCHARZAK AND                       )
SYLWIA KUCHARZAK,                            )               Chapter: 7
                                             )
                                                             Honorable Janet S. Baer
                                             )
                                             )               DuPage
               Debtor(s)                     )

                           ORDER DENYING DEBTORS' DISCHARGES

        This matter coming to be heard on the motion of the United States Trustee for the Northern
District of Illinois objecting to Grzegorz and Sylwia Kucharzak's discharges pursuant to 11 U.S.C. §
727(a)(8), notice having been given and the Court being fully advised in the premises:

     NOW THEREFORE, IT IS HEREBY ORDERED that the Debtors, GRZEGORZ AND
SYLWIA KUCHARZAK, are denied discharges pursuant to 11 U.S.C. § 727(a)(8).

       IT IS FURTHER ORDERED that the Clerk is directed to serve notice to all creditors that the
Debtors have been denied discharges.




                                                         Enter:


                                                                  Honorable Janet S. Baer
Dated: March 01, 2019                                             United States Bankruptcy Judge

 Prepared by:
 M. Gretchen Silver, Attorney
 OFFICE OF THE U.S. TRUSTEE
 219 S. Dearborn, Room 873
 Chicago, Illinois 60604
 (312) 353-5054
